DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8 July 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information (e.g., “Written Opinion”), of each patent, publication, or other information listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits (see attached 8 July 2019 Form PTO 1440 (Modified)).  Applicant should note that the "X", "Y", or "A" indication on the foreign language search report has been considered as to the merits.  Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings were received on 1 June 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib et al. (US 2018/0091749) in view of Boulanger et al. (US 2014/0232875).
	In regard to claim 1, Cabib et al. disclose a method, executed by a calculation unit, for processing a raw image (e.g., “… ADC 52 converts analog voltage signals from the detector elements into digital signals. The processor 54 is configured to perform computations and algorithms based on the digital signals received from the ADC 52 …” in paragraph 58), having raw measurements S_(i,j) collected by bolometers Pix_(i,j) of a detector and arranged matrix-wise according to n rows (Li) and m columns (Cj) (e.g., “… microbolometer type array …” in paragraph 44), the bolometers Pix_(i,j) including exposed bolometers (Pix_exp_(i,j)) (e.g., “… objective lens 20 simultaneously images the scene 80 upside down in both regions 14a and 14b …” in paragraph 62), and masked bolometers (Pix_mask_(i,j)), which e.g., “… pixels of the third detector region 14c are referred to as "blind pixels". Additionally, a baffle or baffles may be positioned to prevent radiation from the scene 80 from reaching the third detector region 14c …” in paragraph 62), the method comprising:
(a) calculating masked terms S_mask_norm_(i,j) associated with the masked bolometers (Pix_mask_(i,j)) (e.g., “… blind pixel signal SB being assumed to be a good representation of the pixel signal contribution corresponding to the radiation originating from the optical components and the optical system 18, the blind pixel signal SB can also be assumed to be a direct function of the internal walls 30, the environment and optical system temperature TE.· This can be expressed mathematically as SB=f2(TE), where f2(·) is also a function …” in paragraph 72);
(b) correlating between the masked terms S_mask_norm_(i,j) and calibrated components S_mask_cal_(i,j) of the masked bolometers (Pix_mask_(i,j)), determined according to a relationship of the terms S_mask_ref_(i,j) being masked bolometer (Pix_mask_(i,j)) reference measurements obtained at a reference temperature (Tr) and by masking the detector with a mask also maintained at the reference temperature (Tr) (e.g., “… temperature of the temperature chamber is set to an initial temperature T0. The chamber and the device 10 are let to stabilize at temperature T0 by waiting an appropriate period of time. In step 704, the imaged pixel signal S and the blind pixel signal SB are measured after the temperature of the imaging device 10 reaches stabilization at T0 … correlation function is determined by analyzing the results of the plot obtained in step 714. Numerical methods, such as, for example, curve-fitting, least-squares, or other suitable methods, can be used to further facilitate the determination of the correlation function …” in paragraphs 87 and 91); and
e.g., “… process of reducing and/or correcting for the drift in the generated scene pixels signals is applied to all scene pixels signals. For clarity, the process will be explained with reference to correcting for the drift in a single scene pixel signal … process for correcting for the drift may be supplemented by known methods, such as, for example, NUC, in order to further reduce and correct for the effect of the signal drift …” in paragraphs 66 and 102).
While Cabib et al. also disclose (paragraph 102) that “… process for correcting for the drift may be supplemented by known methods, such as, for example, NUC, in order to further reduce and correct for the effect of the signal drift …”, the method of Cabib et al. lacks an explicit description that the “known methods, such as, for example, NUC” comprise calculating by subtracting from the raw measurement S_(i,j) of each masked bolometer (Pix_mask_(i,j)) of a given column (C) the mean value of the raw measurements S_(i,j) of the masked bolometers of said given column with the relationship being                         
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            c
                            a
                            l
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            r
                            e
                            f
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            C
                            _
                            m
                            a
                            s
                            k
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    j
                                
                            
                        
                     where                         
                            C
                            _
                            m
                            a
                            s
                            k
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    j
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    S
                                    _
                                    m
                                    a
                                    s
                                    k
                                    _
                                    r
                                    e
                                    f
                                    _
                                    
                                        
                                            k
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     is calibrated coordinates of the masked bolometers (Pix_mask_(i,j)).  However, NUC methods are well known in the art (e.g., see “… to avoid row and column noise from affecting the NUC terms, the mean value of each row and column may be subtracted from the NUC terms for each row and column. As a result, row and column FPN filters using the row and column FPN terms determined in block 550 may be better able to filter out row and column noise in further iterations (e.g., as further shown in FIG. 8) after the NUC terms are applied to captured images (e.g., in block 580 further discussed herein) …” in paragraph 109 of Boulanger et al.).  It should be noted that “when a patent claims a structure already ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional NUC method (e.g., comprising a median filter for each column to reduce column noise) for the unspecified NUC method of Cabib et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional NUC method (e.g., comprising calculating by subtracting from the raw measurement S_(i,j) of each masked bolometer (Pix_mask_(i,j)) of a given column (C) the mean value of the raw measurements S_(i,j) of the masked bolometers of said given column and                         
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            c
                            a
                            l
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            r
                            e
                            f
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    S
                                    _
                                    m
                                    a
                                    s
                                    k
                                    _
                                    r
                                    e
                                    f
                                    
                                        
                                            k
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     as the relationship so as to reduce column noise by median filtering) as the unspecified NUC method of Cabib et al.
	In regard to claim 2 which is dependent on claim 1, Cabib et al. also disclose that the detector includes a memory space dedicated to the saving of the calibrated components S_mask_cal_(i,j) (e.g., “… ADC 52 converts analog voltage signals from the detector elements into digital signals. The processor 54 is configured to perform computations and algorithms based on the digital signals received from the ADC 52 … processors include, or may be in communication with computer readable media … image acquisition electronics 50 may be included as part of the detector array 14 …” in paragraphs 58-60 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the 
	In regard to claim 3 which is dependent on claim 1, Cabib et al. also disclose that the correlating including a linear regression so that each of the masked terms S_mask_norm_(i,j) and the calibrated components S_mask_cal_(i,j) satisfy the following relation:                          
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            n
                            o
                            r
                            m
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            β
                            ∙
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            c
                            a
                            l
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            +
                            
                                
                                    D
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                            
                        
                     where β and Doffset are the terms determined during the linear regression (e.g., “… a linear relationship of non-zero slope (which is an example of a one-to-one relationship) exists between the three entities TE, TBB, and SB, thus implying that the three entities are correlated … correlation function is determined by analyzing the results of the plot obtained in step 714. Numerical methods, such as, for example, curve-fitting, least-squares, or other suitable methods, can be used to further facilitate the determination of the correlation function …” in paragraphs 85 and 91).
	In regard to claim 4 which is dependent on claim 3, Cabib et al. also disclose that the correcting include the calculation of the corrected measurements S_Cor_(i,j) for each bolometer (Pix_(i,j)) according to the following relation:                          
                            S
                            _
                            C
                            o
                            r
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            S
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            β
                            ∙
                            S
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            
                                
                                    D
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                            
                        
                     where, for a given bolometer (Pix_(i,j)), S_cal_(i,j) is a calibrated component determined according to a relationship of the terms S_ref_(i,j) being reference measurements of the bolometers (Pix_(i,j)) at a reference temperature (Tr) and by masking the detector with a mask also maintained at the reference temperature (Tr) (e.g., “… process of reducing and/or correcting for the drift in the generated scene pixels signals is applied to all scene pixels signals. For clarity, the process will be explained with reference to correcting for the drift in a single scene pixel signal … a linear relationship of non-zero slope (which is an example of a one-to-one relationship) exists … temperature of the temperature chamber is set to an initial temperature 0. The chamber and the device 10 are let to stabilize at temperature T0 by waiting an appropriate period of time. In step 704, the imaged pixel signal S and the blind pixel signal SB are measured after the temperature of the imaging device 10 reaches stabilization at T0 … Numerical methods, such as, for example, curve-fitting, least-squares, or other suitable methods, can be used to further facilitate the determination of the correlation function … determination of the drift of scene pixel signal in step 810 is accomplished by subtracting the blind pixel signal measured in step 804 from the blind pixel signal measured in step 808. The resultant difference in blind pixel signal measurements is substituted into the correlation function of signal differences determined in the procedure 700 to determine the drift of scene pixel signal. In step 812, the scene pixel signal S measured at step 806 is modified by subtracting from it the drift value determined in step 810 …” in paragraphs 66, 85, 87, 91, and 97-98).  While Cabib et al. further disclose (paragraph 102) that “… process for correcting for the drift may be supplemented by known methods, such as, for example, NUC, in order to further reduce and correct for the effect of the signal drift …”, the method of Cabib et al. lacks an explicit description that the “known methods, such as, for example, NUC” comprise the relationship being                         
                            S
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            S
                            _
                            r
                            e
                            f
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            C
                            o
                            l
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    j
                                
                            
                        
                     where                         
                            C
                            o
                            l
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    j
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    S
                                    _
                                    r
                                    e
                                    f
                                    _
                                    
                                        
                                            k
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     is a calibrated coordinate determined for a bolometer (Pix_(i,j)) of a given column (Cj).  However, NUC methods are well known in the art (e.g., see “… to avoid row and column noise from affecting the NUC terms, the mean value of each row and column may be subtracted from the NUC terms for each row and column. As a result, row and column FPN filters using the row and column FPN terms determined in block 550 may be better able to filter out row and column noise in further iterations (e.g., as further shown in FIG. 8) after the NUC terms are applied to captured images (e.g., in block 580 further discussed herein) …” in paragraph 109 of Boulanger et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional NUC method (e.g., comprising a median filter for each column to reduce column noise) for the unspecified NUC method of Cabib et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional NUC method (e.g., comprising                         
                            S
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            S
                            _
                            r
                            e
                            f
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    S
                                    _
                                    r
                                    e
                                    f
                                    _
                                    
                                        
                                            k
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     as the relationship so as to reduce column noise by median filtering) as the unspecified NUC method of Cabib et al.
	In regard to claim 5 which is dependent on claim 4, Cabib et al. also disclose that the calibrated components S_cal_(i,j) are saved in a memory space of the detector (e.g., “… ADC 52 converts analog voltage signals from the detector elements into digital signals. The processor 54 is configured to perform computations and algorithms based on the digital signals received from the ADC 52 … processors include, or may be in communication with computer readable media … image acquisition electronics 50 may be included as part of the detector array 14 …” in paragraphs 58-60 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the detector includes a memory space dedicated to the saving of the calibrated components S_cal_(i,j) calculated by a processor 54 included as part of the detector array 14).
	In regard to claim 11, the cited prior art is applied as in claim 1 above.  Cabib et al. also disclose a non-transitory computer readable medium having stored e.g., “… ADC 52 converts analog voltage signals from the detector elements into digital signals. The processor 54 is configured to perform computations and algorithms based on the digital signals received from the ADC 52 … processors include, or may be in communication with computer readable media, which stores program code or instruction sets that, when executed by the processor, cause the processor to perform actions …” in paragraphs 58 and 59).
	In regard to claim 12, Cabib et al. disclose a device comprising:  a detector provided with a plurality of bolometers arranged matrix-wise according to n rows (Li) and m columns (Cj) (e.g., “… microbolometer type array …” in paragraph 44), the plurality of bolometers comprising exposed bolometers (Pix_exp_(i,j)) which are exposed to the scene (e.g., “… objective lens 20 simultaneously images the scene 80 upside down in both regions 14a and 14b …” in paragraph 62), and masked bolometers (Pix_mask_(i,j)) which are veiled (e.g., “… pixels of the third detector region 14c are referred to as "blind pixels". Additionally, a baffle or baffles may be positioned to prevent radiation from the scene 80 from reaching the third detector region 14c …” in paragraph 62); and a calculation unit furnished with the non-transitory computer readable medium having stored thereon a program for processing a raw image, having raw measurements S_(i,j) collected by bolometers Pix_(i,j) of a detector, which, when it is executed by a computer causes the calculation unit of the computer (e.g., “… ADC 52 converts analog voltage signals from the detector elements into digital signals. The processor 54 is configured to perform computations and algorithms based on the digital signals received from the ADC 52 … processors include, or may be in communication with computer readable media, which stores program code or instruction sets that, when executed by the processor, cause the processor to perform actions …” in paragraphs 58 and 59) to be configured to:
e.g., “… blind pixel signal SB being assumed to be a good representation of the pixel signal contribution corresponding to the radiation originating from the optical components and the optical system 18, the blind pixel signal SB can also be assumed to be a direct function of the internal walls 30, the environment and optical system temperature TE.· This can be expressed mathematically as SB=f2(TE), where f2(·) is also a function …” in paragraph 72);
(b) correlate between the masked terms S_mask_norm_(i,j) and calibrated components S_mask_cal_(i,j) of the masked bolometers (Pix_mask_(i,j)), determined according to a relationship of the terms S_mask_ref_(i,j) being masked bolometer (Pix_mask_(i,j)) reference measurements obtained at a reference temperature (Tr) and by masking the detector with a mask also maintained at the reference temperature (Tr) (e.g., “… temperature of the temperature chamber is set to an initial temperature T0. The chamber and the device 10 are let to stabilize at temperature T0 by waiting an appropriate period of time. In step 704, the imaged pixel signal S and the blind pixel signal SB are measured after the temperature of the imaging device 10 reaches stabilization at T0 … correlation function is determined by analyzing the results of the plot obtained in step 714. Numerical methods, such as, for example, curve-fitting, least-squares, or other suitable methods, can be used to further facilitate the determination of the correlation function …” in paragraphs 87 and 91); and
(c) correct the raw image which includes the calculation of corrected measurements S_Cor_(i,j) of a corrected image for each bolometer Pix_(i,j) on the basis of the result of the correlating (e.g., “… process of reducing and/or correcting for the drift in the generated scene pixels signals is applied to all scene pixels signals. For clarity, the process will be explained with reference to correcting for the drift in a single scene pixel signal … process for ” in paragraphs 66 and 102).
While Cabib et al. also disclose (paragraph 102) that “… process for correcting for the drift may be supplemented by known methods, such as, for example, NUC, in order to further reduce and correct for the effect of the signal drift …”, the device of Cabib et al. lacks an explicit description that the “known methods, such as, for example, NUC” comprise calculating by subtracting from the raw measurement S_(i,j) of each masked bolometer (Pix_mask_(i,j)) of a given column (C) the mean value of the raw measurements S_(i,j) of the masked bolometers of said given column with the relationship being                         
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            c
                            a
                            l
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            r
                            e
                            f
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    S
                                    _
                                    m
                                    a
                                    s
                                    k
                                    _
                                    r
                                    e
                                    f
                                    
                                        
                                            k
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                    .  However, NUC methods are well known in the art (e.g., see “… to avoid row and column noise from affecting the NUC terms, the mean value of each row and column may be subtracted from the NUC terms for each row and column. As a result, row and column FPN filters using the row and column FPN terms determined in block 550 may be better able to filter out row and column noise in further iterations (e.g., as further shown in FIG. 8) after the NUC terms are applied to captured images (e.g., in block 580 further discussed herein) …” in paragraph 109 of Boulanger et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional NUC method (e.g., comprising a median filter for each column to reduce column noise) for the unspecified  et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional NUC method (e.g., comprising calculating by subtracting from the raw measurement S_(i,j) of each masked bolometer (Pix_mask_(i,j)) of a given column (C) the mean value of the raw measurements S_(i,j) of the masked bolometers of said given column and                         
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            c
                            a
                            l
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            S
                            _
                            m
                            a
                            s
                            k
                            _
                            r
                            e
                            f
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    S
                                    _
                                    m
                                    a
                                    s
                                    k
                                    _
                                    r
                                    e
                                    f
                                    
                                        
                                            k
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     as the relationship so as to reduce column noise by median filtering) as the unspecified NUC method of Cabib et al.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib et al. in view of Boulanger et al. as applied to claim(s) 4 above, and further in view of Anderson et al. (US 2003/0213910).
	In regard to claims 6-8 which are dependent on claim 4, while Cabib et al. further disclose (paragraph 102) that “… process for correcting for the drift may be supplemented by known methods, such as, for example, NUC, in order to further reduce and correct for the effect of the signal drift …”, the method of Cabib et al. lacks an explicit description that the “known methods, such as, for example, NUC” comprise:  (d) calculating, for each of the columns (Cj), of a column term Col_mask_(j) corresponding to the mean value of the measurements S_(i,j) of the masked bolometers Pix_mask_(i,j) of the column considered; (e) correlating by a linear regression so that the column terms Col_mask_(j) and the calibrated coordinates C_mask_cal_(j) satisfy the following relation:                          
                            C
                            o
                            l
                            _
                            m
                            a
                            s
                            k
                            _
                            
                                
                                    j
                                
                            
                            =
                            α
                            ∙
                            C
                            _
                            m
                            a
                            s
                            k
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    j
                                
                            
                            +
                            
                                
                                    C
                                    o
                                    l
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                            
                        
                     where α and Coloffset are the terms determined during the linear regression; and (f) additionally correcting the corrected image to form a final                         
                            S
                            _
                            f
                            i
                            n
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            S
                            _
                            C
                            o
                            r
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            α
                            ∙
                            C
                            o
                            l
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    j
                                
                            
                            -
                            
                                
                                    C
                                    o
                                    l
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                            
                        
                    .  However, NUC methods are well known in the art (e.g., see “… it should be noted that gain and offset correction values may be determined empirically by subjecting a microbolometer focal plane array to various ambient temperatures while measuring the resistances of the pixels and the discrete heat sunk pixel structure. A simple linear regression performed on the heat-sunk resistance vs. the thermally-isolated resistance curves would yield a gain and offset coefficient that would significantly correct for the differing characteristics of the heat-sunk pixel vs. the thermally-isolated pixel array …” in paragraph 112 of Anderson et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional NUC method (e.g., comprising gain and offset correction values determined empirically) for the unspecified NUC method of Cabib et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional NUC method (e.g., comprising calculating, for each of the columns (Cj), of a column term Col_mask_(j) corresponding to the mean value of the measurements S_(i,j) of the masked bolometers Pix_mask_(i,j) of the column considered; correlating by a linear regression so that the column terms Col_mask_(j) and the calibrated                         
                            C
                            o
                            l
                            _
                            m
                            a
                            s
                            k
                            _
                            
                                
                                    j
                                
                            
                            =
                            α
                            ∙
                            C
                            _
                            m
                            a
                            s
                            k
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    j
                                
                            
                            +
                            
                                
                                    C
                                    o
                                    l
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                            
                        
                     where α and Coloffset are the terms determined during the linear regression; and additionally correcting the corrected image to form a final image, the additionally correcting includes the calculation of final measurements S_fin_(i,j) for each bolometer (Pix_(i,j)) according the basis of the result of the correlating step and the following relation:                          
                            S
                            _
                            f
                            i
                            n
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            S
                            _
                            C
                            o
                            r
                            _
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            -
                            α
                            ∙
                            C
                            o
                            l
                            _
                            c
                            a
                            l
                            _
                            
                                
                                    j
                                
                            
                            -
                            
                                
                                    C
                                    o
                                    l
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                            
                        
                    ) as the unspecified NUC method of Cabib et al.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib et al. in view of Boulanger et al. as applied to claim(s) 1 above, and further in view of Hall et al. (US 2017/0048473).
	In regard to claim 9 which is dependent on claim 1, Cabib et al. also disclose that the detector is provided with a lens (e.g., “… the "objective lens" 20 may actually be a set of one or more lenses that is represented in FIG. 1 by a single lens …” in paragraph 45).  While Cabib et al. further disclose (paragraph 102) that “… process for correcting for the drift may be supplemented by known methods, such as, for example, NUC, in order to further reduce and correct for the effect of the signal drift …”, the method of Cabib et al. lacks an explicit description that the lens is mounted on a diaphragm which veils masked bolometers (Pix_mask_(i,j)) at the level of the corners of the detector.  However, NUC methods are well known in the art (e.g., see “… an exemplary non-uniformity cor­rection (NUC) method is disclosed which combines the accuracy of a hardware-based system with the passive, non-interference benefits of a software-based approach … replace the DRS standard aperture stop within the cryogenic dewar with a vacuum packaged, cryogenic variable aperture transmission mechanism such as the Opto­Knowledge Systems Inc. (OKSI) VariAp® device. FIG. 6 shows such an exemplary imaging sensor assembly 100 based on a cryogenic ” in paragraphs 7 and 24 of Hall et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional NUC method (e.g., comprising mounting an iris diaphragm to the lens wherein the bolometers within the irradiation aperture of the diaphragm are irradiated by the scene whereas the bolometers outside the irradiation aperture such as at the detector corners are veiled and labeled as masked bolometers) for the unspecified NUC method of Cabib et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional NUC method (e.g., comprising mounting a diaphragm to the lens wherein the diaphragm veils masked bolometers (Pix_mask_(i,j)) at the level of the corners of the detector so as to supplement drift correction with additional corrections) as the unspecified NUC method of Cabib et al.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib et al. in view of Boulanger et al. as applied to claim(s) 1 above, and further in view of Gardette et al. (US 2010/0133438).
In regard to claim 10 which is dependent on claim 1, while Cabib et al. also disclose (paragraph 43) that “… it should be understood that the image acquisition electronics includes electronic circuitry that produces corresponding imaged pixel signals for each pixel associated with a detector element …”, the method of Cabib et al. lacks an explicit description that the “image acquisition electronics” of the detector also includes blind bolometers (Bol_Blind_(j)), each blind bolometer (Bol_Blind_(j)) being implemented for the differential measurement of the bolometers of at least one column of bolometers which is specific thereto, each blind bolometer (Bol_Blind_(j)) is associated with a single column (Cj) of bolometers (Pix_(i,j)).  However, image acquisition electronics are well known in the art (e.g., see “… Wheatstone bridge structure or a differential structure is also commonly used in bolometer-type detector arrays. Such a structure is represented in FIG. 1 of the document FR 2 846 666, in particular. It makes it possible to reduce the sensitivity of the measurement results supplied by the detectors, with respect to variations in the internal ambient temperature of the measurement assembly comprising the array … To produce a differential measurement, all the detectors of the array 1 may be included in a Wheatstone bridge structure as represented in FIG. 2. This structure comprises: … a column resistor, denoted Rcol, which is common to all the detectors of the same column of the array 1 … active resistor RP of each detector is heat-insulated and exposed to the electromagnetic radiation F from a scene towards which the radiation measurement assembly is oriented. The row resistors Rrow, column resistors Rcol and the resistor Rm, are masked from to the electromagnetic radiations F originating from the scene …” in paragraphs 3, 87, 91, 93, and 94 of Gardette et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See e.g., comprising “Wheatstone bridge structure or a differential structure is also commonly used in bolometer-type detector arrays” so as to “reduce the sensitivity of the measurement results supplied by the detectors, with respect to variations in the internal ambient temperature”) for the unspecified image acquisition electronics of Cabib et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional image acquisition electronics (e.g., comprising blind bolometers that are each associated with a single column of the bolometers, each of the blind bolometers being implemented for the differential measurement of the bolometers of said single column of bolometers so as to “reduce the sensitivity of the measurement results supplied by the detectors, with respect to variations in the internal ambient temperature”) as the unspecified image acquisition electronics of Cabib et al.
Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive.
Applicant argues that nothing in Cabib et al. teach or suggest “correlating between the masked terms S_mask_norm_(i,j) and calibrated components S_mask_cal_(i,j) of the masked bolometers (Pix_mask_(i,j)) … the terms S_mask_ref_(i,j) being masked bolometer (Pix_mask_(i,j)) reference measurements obtained at a reference temperature (Tr) and by masking the detector with a mask also maintained at the reference temperature (Tr)” as recited in claim 1 with “the correlating including a linear regression so that each of the masked terms S_mask_norm_(i,j) and the calibrated components S_mask_cal_(i,j) satisfy the following relation: S_mask_norm_(i,j) = β·S_mask_cal_(i,j) + Doffset offset are the terms determined during the linear regression” as recited in claim 3.  Examiner respectfully disagrees.  As discussed in the previous office action, Cabib et al. teach or suggest masked bolometers (Pix_mask_(i,j)) are veiled (i.e., masked) by a mask (e.g., see baffle in “… pixels of the third detector region 14c are referred to as "blind pixels". Additionally, a baffle or baffles may be positioned to prevent radiation from the scene 80 from reaching the third detector region 14c …” in paragraph 62) with the mask also maintained at a reference temperature Tr (e.g., see initial temperature T0 in “… temperature of the temperature chamber is set to an initial temperature T0. The chamber and the device 10 are let to stabilize at temperature T0 by waiting an appropriate period of time …” in paragraph 87).  Cabib et al. also teach or suggest correlating (i.e., determining a one-to-one relationship on a non-zero slope) between the masked terms S_mask_norm_(i,j) at operating temperature T and calibrated components S_mask_cal_(i,j) at initial temperature T0 of the masked bolometers (Pix_mask_(i,j)) (e.g., see “… blind pixel signal SB being assumed to be a good representation of the pixel signal contribution corresponding to the radiation originating from the optical components and the optical system 18, the blind pixel signal SB can also be assumed to be a direct function of the internal walls 30, the environment and optical system temperature TE.· This can be expressed mathematically as SB=f2(TE), where f2(·) is also a function … a linear relationship of non-zero slope (which is an example of a one-to-one relationship) exists between the three entities TE, TBB, and SB, thus implying that the three entities are correlated … temperature of the temperature chamber is set to an initial temperature T0. The chamber and the device 10 are let to stabilize at temperature T0 by waiting an appropriate period of time. In step 704, the imaged pixel signal S and the blind pixel signal SB are measured after the temperature of the imaging device 10 reaches stabilization at T0 … correlation function is determined by analyzing the results of the plot obtained in step 714. Numerical methods, such as, for example, curve-fitting, least-squares, or other suitable methods, can be used to further facilitate the determination of the correlation function …” in .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884